Citation Nr: 0017132	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  94-26 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for the residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty for training from August to 
October 1981 and in June 1989.  This matter comes to the 
Board of Veterans' Appeals (Board) from a December 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in which the RO denied entitlement to a 
disability rating in excess of 10 percent for the right knee 
disorder.  The veteran perfected an appeal of that decision.

In an August 1995 rating decision the RO increased the rating 
for the right knee disability from 10 to 20 percent.  The 
veteran has not withdrawn her appeal of the rating assigned 
for the right knee disability, and contends that a higher 
rating is warranted.  The Board finds, therefore, that the 
issue of entitlement to an increased rating for the right 
knee disorder remains in contention.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (in a claim for an increased rating, 
the claim remains in controversy if the RO grants less than 
the maximum available benefit).

This case was previously before the Board in December 1998, 
at which time the Board decided an issue no longer in 
appellate status and remanded the issue of entitlement to a 
disability rating in excess of 20 percent for the right knee 
disorder to the RO for additional development.  That 
development has been completed and the case returned to the 
Board.



FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The residuals of an injury to the right knee are 
manifested by degenerative changes, instability, pain, 
swelling, and limited strength, speed, coordination, and 
endurance, without ratable limitation of motion, productive 
of no more than moderate disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the residuals of a right knee injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.40, 4.45, 4.59, Diagnostic Codes 5003, 5257, 5260, and 
5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist her in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence consists of VA and private treatment records, the 
reports of VA examinations in July 1995, August 1997, May 
1999, and September 1999, and the veteran's testimony.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist her in the development of 
the facts of her case.

I.  Factual Background

The service medical records show that in June 1989 the 
veteran's right knee "popped" while going upstairs, which was 
followed by swelling and pain in the knee.  Examination in 
January 1990 showed tenderness and very mild limitation of 
motion.  An arthroscopy in April 1990 revealed a small area 
of Grade 2 chondromalacia in the non-weight bearing area of 
the medial femoral condyle, but no other findings.  In an 
April 1990 rating decision the RO granted service connection 
for the residuals of a right knee injury and rated the 
disability at 10 percent.

An X-ray study of the knee in December 1990 showed no 
abnormalities.  Arthroscopic surgery was performed on the 
knee again in January 1991, with excission of medial plica 
and infrapatellar fibrosis.

An X-ray study in May 1993 was again shown to be normal.  She 
continued to complain of pain in the right knee, and an 
additional arthroscopy was performed in June 1993 for 
suspected internal derangement.  The arthroscopy revealed no 
abnormalities in the knee.

A December 1993 private treatment record shows that following 
the arthroscopy in January 1991 the veteran returned to full 
activities, including running.  She also returned to normal 
activities following the June 1993 arthroscopy and did well 
until she slipped and fell in July 1993.  She reported having 
worked at the Post Office for four months, and having missed 
three days of work.  She continued to exercise regularly, but 
complained of pain in the knee and wore a Neoprene brace on 
the knee.  Physical examination showed no effusion, good 
range of motion, slight lateral tracking of the patella, no 
joint line pain, equal muscle measurements, and stable 
ligaments.  A magnetic resonance image (MRI) revealed 
degenerative changes at the patello-femoral articulation, 
intact cruciate and collateral ligaments, and small joint 
effusion, but no other abnormalities.

The veteran underwent a program of physical therapy through 
May 1994, resulting in range of motion of negative five 
degrees of extension and 131 degrees of flexion.  She 
continued to complain of pain in the knee.

During a July 1994 hearing the veteran testified that she 
could no longer run, that the knee bothered her constantly, 
and that she had to put ice on the knee everyday after work 
due to swelling.  She stated that she continued to wear a 
Neoprene knee brace.

During a July 1995 VA examination the veteran complained of 
pain in the right knee, for which she took medication.  She 
denied any locking, swelling, stiffness, or limited motion, 
and she did not wear a brace on the knee.  On examination she 
walked without a limp.  The circumference of the right thigh 
was 40.5 centimeters, compared to 41 centimeters on the left; 
circumference of the right calf was 38 centimeters, compared 
to 38.5 centimeters on the left.  The patella was normal in 
position and mobility and was non-tender.  There was mild 
laxity in the medial collateral ligament and moderate laxity 
in the lateral collateral ligament.  Range of motion of the 
knee, without pain or cramping, was zero to 140 degrees.  An 
X-ray study was determined to be negative.

Based on the results of the July 1995 examination, in an 
August 1995 rating decision the RO increased the rating for 
the right knee disability from 10 to 20 percent effective in 
May 1993.  The 20 percent rating was based on the finding of 
moderate instability in the knee.

In conjunction with an August 1997 VA examination the veteran 
complained of pain and swelling in the right knee that was 
aggravated by climbing ladders, which she was required to do 
in her employment with the Post Office.  She stated that she 
was unable to run, as she had done in the past; that the knee 
had to be iced after riding a bicycle; and that she developed 
pain in her feet after standing for 15 minutes, but not in 
the knee.

Examination revealed no effusion, normal patella movement, no 
lateral or medial instability, negative drawer sign, and full 
flexion from zero to 140 degrees.  She was able to squat 
easily and quickly, which produced a popping sound in the 
knee.  The examiner stated that the examination showed normal 
excursion; normal strength, without muscle atrophy; normal 
speed of movement; no incoordination; and no loss of 
endurance.  An X-ray study at that time was shown to be 
normal, and a non-specific change in the patella was found 
not to represent degenerative change.

In October 1997 the veteran submitted a statement showing 
that she had changed jobs from maintenance to a clerical 
position due to the problems with her knee.  She also 
submitted documents indicating that the change in positions 
represented an approximate $4000 reduction in earnings.  She 
also claimed that her right leg had atrophied to the point it 
was 2.5 inches smaller than the left.

VA treatment records show that in March 1998 she again 
complained of right knee pain.  Examination at that time 
showed questionable slight edema and full range of motion.

During a May 1999 VA examination the veteran complained of 
pain in the right knee that was aggravated by her employment 
as a custodian.  She stated that the right knee tended to 
hyper-extend, which was painful, and she had pain in the knee 
following minor exercise, such as riding a bicycle.  She 
described the pain as six to eight on a scale of 10.  On 
physical examination the right knee was slightly larger than 
the left, with no evidence of instability.  There was minimal 
cracking with no crepitance.  The range of motion was from 
zero degrees of extension to 140 degrees of flexion.  The 
veteran walked with a shuffling gait, but without a limp.  
The examiner described the excursion and strength of the knee 
as five on a scale of five, speed as four on a scale of five, 
and endurance as three on a scale of five.  An 
X-ray study showed questionable flattening of the patella, 
which the examiner characterized as a non-specific finding.

A June 1999 private operative report indicates that the 
veteran had complained of pain, instability, and locking in 
the right knee, which were assessed as a possible meniscus 
tear.  The treating physician performed arthroscopic surgery, 
which revealed some evidence of mild chondromalacia involving 
the medial femoral condyle, normal menisci, insufficiency of 
the anterior cruciate ligament, and miniscule evidence of 
synovitis.  The physician found that the knee was not grossly 
unstable.  During the surgery the physician performed a 
synovectomy and chondroplasty.

The veteran was again provided a VA examination in September 
1999, following the June 1999 arthroscopic surgery.  At that 
time she again complained of pain in the knee, which she 
described as between six and eight on a scale of 10.  She had 
pain with walking or riding a bicycle, and the pain kept her 
awake at night.  She denied any improvement in her symptoms 
since the June 1999 surgery.

On examination the right knee was again slightly enlarged, 
with no lateral, medial, or anterior instability found.  The 
examiner was not able to demonstrate any tendency to hyper-
extend.  The range of motion was from zero degrees of 
extension to 110 degrees of flexion.  Her gait was again 
described as shuffling, but without a limp.  On a scale of 
one to five the examiner characterized excursion, strength, 
and speed as a four, and endurance as a three.  The examiner 
provided a diagnosis of status post right knee injury status 
post multiple arthroscopic procedures with chronic 
degenerative joint disease.


II.  Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent rating applies for X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 for limitation 
of extension of the leg provides a noncompensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 
15 degrees, a 30 percent rating if limited to 20 degrees, a 
40 percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Analysis

The right knee disorder is manifested by degenerative 
changes, instability, pain, and swelling, with range of 
motion from zero to 110 degrees.  The normal range of motion 
of the knee is from zero degrees of extension to 140 degrees 
of flexion.  38 C.F.R. § 4.71, Plate II.  

Degenerative arthritis is to be rated based on limitation of 
motion.  A disability rating in excess of 20 percent based on 
limitation of motion requires that flexion of the knee be 
limited to 15 degrees or that extension be limited to 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 
and 5261.  The evidence shows that the range of motion of the 
veteran's right knee, including any limitation of motion due 
to pain, is not limited to 15 degrees of flexion or 
20 degrees of extension.  Even with consideration of 
complaints of pain the veteran can flex and extend her right 
knee beyond the ranges contemplated for an evaluation in 
excess of 20 percent.  DeLuca, 8 Vet. App. at 202.  The Board 
finds, therefore, that entitlement to a disability rating in 
excess of 20 percent based on limitation of motion is not 
warranted.

Since service connection was established in April 1990, the 
right knee disorder has been rated under Diagnostic Code 5257 
for subluxation and instability of the knee.  Entitlement to 
a disability rating in excess of 20 percent based on 
instability requires evidence showing that the instability is 
severe.  Although the examiner in July 1995 found evidence of 
mild laxity in the medial collateral ligament and moderate 
laxity in the lateral collateral ligament, none of the 
examinations or arthroscopic surgeries prior to or since the 
July 1995 examination resulted in any objective evidence of 
instability.  None of the evidence, including the July 1995 
examination report, indicates that the instability is more 
than moderate.  The Board finds, therefore, that entitlement 
to a disability rating in excess of 20 percent based on 
instability is not shown.

According to Diagnostic Code 5003, a 10 percent rating 
applies for X-ray evidence of arthritis in a major joint that 
is non-compensable based on limitation of motion.  A 
20 percent rating is currently in effect for the right knee 
disorder under Diagnostic Code 5257.  The Board finds, 
therefore, that the application of the provisions of 
Diagnostic Code 5003 does not result in a higher disability 
rating.  See Hicks v. Brown, 8 Vet. App. 417 (1995).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  The right knee disability results in limited 
strength, speed, coordination, and endurance of the joint.  
Diagnostic Code 5257, under which the right knee disorder is 
rated, is not based solely on limitation of motion and 
incorporates all of the functional limitations imposed by the 
disability.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Because 
the evidence does not show that the right knee disability, 
including any instability and all functional limitations, is 
more than moderate, the Board finds that the functional 
limitations imposed by the right knee disability are 
appropriately compensated by the 20 percent rating that has 
been assigned under Diagnostic Code 5257.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 9-98.  The evidence does not show that 
the limited motion of the right knee meets the criteria for 
the minimum evaluation under Diagnostic Codes 5260 or 5261.  
The Board finds, therefore, that separate ratings are not 
warranted.

A disability rating in excess of the minimum compensable 
rating for the joint, which is 10 percent, has been assigned 
under Diagnostic Code 5257.  The consideration of an 
increased rating based on the provisions of 38 C.F.R. § 4.59 
is not warranted, since the veteran is in receipt of more 
than the minimum compensable evaluation for arthritis of the 
knee.  The Board has determined, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 20 percent 
for the residuals of an injury to the right knee.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The medical evidence shows that the veteran was hospitalized 
for arthroscopic knee surgery in April 1990, January 1991, 
June 1993, and June 1999.  Although she reported having 
undergone arthroscopic surgery in 1990, 1991, 1993, 1994, and 
1995, those allegations are not supported by the medical 
evidence.  The Board finds that two hospitalizations during 
the time period incorporated in the veteran's claim for an 
increased rating does not constitute frequent periods of 
hospitalizations.

The veteran also claims that her right knee disorder caused 
her to change employment from building maintenance to a 
clerical position, with a loss of income.  Subsequent to the 
purported change in employment, however, she stated that she 
continued to work in building maintenance.  The Board finds, 
therefore, that the right knee disability has not resulted in 
marked interference with employment, and that there has been 
no showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).


ORDER

The claim of entitlement to a disability rating in excess of 
20 percent for the residuals of an injury to the right knee 
is denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

